Citation Nr: 0411964	
Decision Date: 05/07/04    Archive Date: 05/14/04	

DOCKET NO.  02-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO), in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for 
asbestos related pleural disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in St. Louis, Missouri, which granted service connection 
for asbestos related pleural disease and assigned a 
noncompensable (i.e. zero percent) rating, effective 
August 17, 2001, the date of receipt of the claim.  

In cases such as this, where the veteran has appealed the 
initial rating assigned just after establishing his 
entitlement to service connection, the Board must consider 
the propriety of the initial rating.  This includes 
determining whether the veteran is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than others.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  
Accordingly, the Board has recharacterized the issue on 
appeal to reflect the veteran's dissatisfaction with the 
initial rating assigned by the RO.  

The Board notes that in an April 2004 communication the 
veteran's accredited representative expressed dissatisfaction 
with the noncompensable disability rating in effect for the 
veteran's service-connected hypertension.  This matter is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating, and 
all relevant evidence necessary for an equitable disposition 
of his claim has been obtained.  

2.  The veteran's pleural disease is not manifested by a 
forced vital capacity (FVC) of less than 81 of predicted 
value or a diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) of less than 81 
percent of predicted value during the appeal period.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the veteran's service-connected asbestos related pleural 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.97, 
Diagnostic Code 6833 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim at issue is subject to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Enacted on 
November 9, 2000, the VCAA heightened what were VA's duties 
under earlier law to assist claimants with the development of 
evidence, and to provide claimants with notice concerning 
their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) are regulations 
implementing the VCAA.  

The veteran's claim was pending when the VCAA was enacted.  
Thus, the claim must be developed and adjudicated within the 
framework established by the statute and its implementing 
regulations.  The Board finds that all applicable preliminary 
notice and assistance requirements of the VCAA have been set 
aside.  

The VCAA requires VA to notify a claimant and the claimant's 
representative of any information and any medical and lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  This notice must 
indicate what evidence the claimant is ultimately responsible 
for obtaining and what evidence VA will attempt to obtain on 
his behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

A review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 2002 rating decision, the September 2002 statement 
of the case, and the November 2002 supplemental statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the service medical records, VA medical 
records, and relevant VA examinations are available.  As 
discussed in detail below, the Board finds that the evidence 
is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed at 
this time.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  

All that VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See 
also 38 C.F.R. § 20.1102 (2003).  

In March 2004, VA obtained an opinion from VA General Counsel 
as to the Court's statement in Pelegrini that 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 1.59(b)(1) require VA to include a 
request that a claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VA OPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Of record is a communication received in October 2002 from 
the veteran in which he stated that he had been informed he 
could provide additional information in support of his claim.  
He indicated that he had provided "all of the information I 
have available and have no other information I want to add to 
my claim."  

Under the circumstances set forth above, the Board finds that 
the veteran has had ample notice of the types of evidence 
that would support his claim and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has not identified any evidence not already 
of record.  The Board therefore finds that any defect with 
respect to the VCAA notice requirement in this case is 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this time would not be prejudicial error 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When a disability is encountered that is not listed in the 
Rating Schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).  

As mentioned above, this particular appeal arises from an RO 
decision assigning an initial rating for the veteran's 
asbestos related pleural disease, just after he established 
his entitlement to service connection for the disorder.  
Accordingly, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The pertinent code is found at 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2003).  Under that code, a 10 percent rating is 
warranted for an FVC of 75 to 80 percent predicted, or in 
DLCO (SB) of 66 to 80 percent predicted.  The next higher 
rating of 30 percent requires an FVC of 65 to 74 percent 
predicted, or a DLCO (SB) of 56 to 65 percent predicted.  

Based on the medical and other evidence of record, the Board 
finds that the service-connected asbestos related pleural 
disease is not productive of a level of impairment sufficient 
to warrant the assignment of a compensable rating.  

At the time of examination by VA in November 2001, the 
veteran referred to shortness of breath on walking up steps 
and on level ground.  He was not taking any respiratory 
medication.  On clinical examination lung sounds were 
somewhat distant to auscultation.  There were faint crackles 
in the right base and midlung fields.  Respiratory rate was 
18 with adequate air exchange.  

A chest X-ray study showed some pleural thickening laterally 
over the left and right hemithoraces.  There was an oval-
shaped area of density in the right midlung over the anterior 
fourth rib.  Pulmonary function testing showed an FEV1 of 
102.5 percent, and FEV1/FVC of 84 percent, and a DLCO of 86.7 
percent.  Diffusing capacity was normal, as were lung 
volumes.  The examiner opined the veteran did not have 
asbestosis, but noted the veteran had asbestos related 
pleural disease bilaterally.  

The veteran was accorded another rating examination by VA in 
August 2002.  He again referred to difficulty with shortness 
of breath.  He stated it had been getting worse during the 
past six months.  However, he denied any chest pain.  On 
clinical examination, lung sounds revealed faint crackles to 
both the left and right lateral lung fields.  The bases were 
clear of crackles.  Respiratory rate was again 18 with an 
adequate air exchange.  

The impression was bilateral pleural plaquing likely due to 
asbestos exposure during World War II.  It was noted that 
pulmonary function studies done in November 2001 were felt to 
be within normal limits.  

Pulmonary function studies were again conducted.  When 
compared to the November 2001 study, it was noted there was a 
new development of a mild degree of restriction of the lung 
volume measurements.  Otherwise, the F-V loop, spirometry, 
diffusing capacity, and arterial blood gases were unchanged.  
The results included an FVC percent predicted of 92.3 and a 
DLCO (SB) percent predicted of 93.2.  

These values exceed those required for a compensable rating 
under Code 6833.  The Board is cognizant of the veteran's 
complaints, including increasing shortness of breath, but the 
objective clinical findings with regard to the lungs were 
essentially normal in all relevant aspects at the time of 
both the 2001 and 2002 examinations.  In any event, the 
rating for the disability is specifically based upon the 
application of the pulmonary function testing results to the 
rating criteria noted above.  The correlation of these 
results with the applicable rating criteria essentially 
amounts to nothing more than "mechanical application of the 
data."  Cf. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The Board has no discretion to find otherwise.  Accordingly, 
the evidence is against the claim for an initial compensable 
rating.  There is no indication the respiratory difficulty 
has warranted a compensable rating at any time since the 
veteran filed his claim.  Accordingly, he cannot receive a 
"staged rating" under Fenderson, either.  

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the service-connected asbestos related 
pleural disease has resulted in frequent hospitalizations or 
caused marked interference in employment.  Thus, the Board 
does not have to remand this case to the RO for consideration 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The claim for an initial compensable disability rating for 
asbestos related pleural disease is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



